    CASE 0:18-mc-00091-NEB-KMM Document 14 Filed 11/26/18 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



OPTRONIC TECHNOLOGIES,
INC., d/b/a Orion Telescopes &
Binoculars ®, a California               Case No. 18-mc-91-NEB-KMM
corporation,

             Plaintiff,                       ORDER ADOPTING JOINT
                                             STIPULATION REGARDING
      v.                                    VOLUNTARY AGREEMENT TO
                                             APPEAR FOR DEPOSITION
NINGBO SUNNY ELECTRONIC
CO., LTD., SUNNY OPTICS, INC.,
MEADE INSTRUMENTS CORP.,
and DOES 1 - 25,
             Defendants.


      Based on the Joint Stipulation (ECF No. 13) regarding respondent David
Anderson’s voluntary agreement to appear for his deposition, the Court hereby
ADOPTS the Stipulation. Mr. Anderson shall appear for his deposition in Minnesota
on November 28, 2018, at a mutually-convenient location that conforms with the
requirements for subpoenaing a third-party witness.


Date: November 26, 2018                        s/Katherine Menendez
                                               Katherine Menendez
                                               United States Magistrate Judge
